

EXHIBIT A


AMENDMENT TO THE
PROFIT SHARING PLAN FOR
EMPLOYEES OF ALLIANCEBERNSTEIN L.P.




WHEREAS, AllianceBernstein L.P. (the “Company”) maintains the Profit Sharing
Plan for Employees of AllianceBernstein L.P., amended and restated as of January
1, 2015 (the “Plan”);
WHEREAS, pursuant to Section 16.01 of the Plan, the Company, by action of the
Board of Directors of the general partner of the Company responsible for the
management of the Company’s business, or a committee thereof designated by such
Board, may amend the Plan, subject to certain restrictions in the Plan; and
WHEREAS, the Company desires to amend the Plan, effective January 1, 2017, to
increase the initial automatic enrollment percentage from 3% to 6% and increase
the annual automatic escalation of defaulted deferral elections from 1% each
year up to a maximum of 7% to 2% each year up to a maximum of 10%.
NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2017, as
follows:
1.Section 1.28 of the Plan is hereby amended in its entirety to read as follows:


Section 1.28.    “Initial Automatic Enrollment Percentage” means the percentage
of a Member’s Salary Reduction Compensation as defined in Section 5.01(c) that
is contributed to his Member Salary Deferral Account where a Member fails to
make an affirmative election of a Member Salary Deferral percentage. Prior to
January 1, 2017, the Initial Automatic Enrollment Percentage shall be three
percent (3%). On or after January 1, 2017, the Initial Automatic Enrollment
Percentage shall be six percent (6%).


2.    Section 5.01(b)(3) of the Plan is hereby amended in its entirety to read
as follows:


(3)    Effective on and after January 1, 2017, unless and until a Member makes
an affirmative election otherwise, such a Member’s deemed election shall
automatically be increased by two percent (2%) each January 1 to a maximum of
ten percent (10%) of Salary Reduction Compensation and effective on and after
January 1, 2011,





--------------------------------------------------------------------------------




and before January 1, 2017, unless or until a Member makes an affirmative
election otherwise, such a Member’s deemed election shall automatically be
increased by one percent (1%) each January 1 to a maximum of seven percent (7%)
and effective on and after January 1, 2009 and before January 1 2011, unless or
until a Member makes an affirmative election otherwise, such a Member’s deemed
election shall automatically be increased by one percent (1%) each January 1 to
a maximum of five percent (5%) of Salary Reduction Compensation; provided,
however, that if a Member’s Employment Commencement Date occurs on or after July
1 of a Plan Year, such automatic increase shall not apply in the following Plan
Year. No deemed election nor automatic increase described in this Section
5.01(b) shall result in the Member’s salary deferral exceeding the deferral
limitation set forth in Section 5.01(a) above without respect to Catch-up
Contributions under Section 5.07. The Investment Committee or the Administrative
Committee may establish and adopt written rules, regulations and/or
administrative guidelines designed to facilitate the administration and
operation of the provisions of this paragraph, as it may deem necessary or
proper, in its sole discretion.


[SIGNATURE PAGE TO FOLLOW]




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned who is duly authorized has executed this
amendment as of October 20, 2016.


ALLIANCEBERNSTEIN L.P.


                        
By:    /s/ John C. Weisenseel    
John C. Weisenseel
Chief Financial Officer


                        






























































































ablegal - 3173892 v1




3